DALIAN SEAFOOD ENTERPRISES INC. 21-2-6-1 Jin Hai Hua Yuan Dong Yuan XiGangQu District, DaLian LiaoNing, China116000 Tel:86-130-505-00108 October 8, 2012 United States Securities and Exchange Commission Division of Corporate Finance treet, NE Washington, D.C. 20549 RE: Dalian Seafood Enterprises Inc. Form S-1 Registration Statement Registration No. 333-175887 Ladies and Gentlemen: Pursuant to the provisions of Rule 477 of Regulation C of the Securities Act of 1933, as amended, Dalian Seafood Enterprises Inc. (the “Company”) hereby requests that its Form S-1 Registration Statement filed with the SEC on July 29, 2011, and all amendments thereto, be withdrawn. The Company confirms that no securities have been offered, sold or issued by it in connection with its Form S-1 registration statement. Yours truly, Dalian Seafood Enterprises Inc. BY: ZHIHUA ZHANG Zhihua Zhang President, Principal Executive Officer, Principal Accounting Officer, Principal Financial Officer, Secretary/Treasurer and sole member of the Board of Directors cc: Conrad C. Lysiak
